Name: Commission Regulation (EC) No 340/95 of 20 February 1995 amending Regulation (EEC) No 3719/88 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products
 Type: Regulation
 Subject Matter: tariff policy;  agricultural activity;  documentation
 Date Published: nan

 Avis juridique important|31995R0340Commission Regulation (EC) No 340/95 of 20 February 1995 amending Regulation (EEC) No 3719/88 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products Official Journal L 039 , 21/02/1995 P. 0001 - 0002COMMISSION REGULATION (EC) No 340/95 of 20 February 1995 amending Regulation (EEC) No 3719/88 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural productsTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC ) No 1766/92 of 30 June 1992 on the common organization of the market in cereals (1), as last amended by the Act of Accession of Austria, Finland and Sweden, and in particular Articles 9 (2), 12 (6) and 13 (6) thereof, and the corresponding provisions of the other regulations governing the common organization of the markets in agricultural products, Whereas, to facilitate the use of the technical means available for printing the licences, some leeway should be allowed as regards their printed form; Whereas, as a result of the accession of Austria, Finland and Sweden, technical or linguistic adjustments are required to Commission Regulation (EEC) No 3719/88 (2), as last amended by Regulation (EC) No 2746/94 (3); Whereas the measures provided for in this Regulation are in accordance with the opinion of all the Management Committees concerned, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 3719/88 is hereby amended as follows: 1. Paragraphs 3 and 4 of Article 16 are replaced by the following: '3. Forms, including extension pages, shall be printed on white paper free of mechanical pulp, dressed for writing and weighing at least 40 grammes per square metre. Their size shall be 210 Ã  297 mm, the permitted length ranging from 5 mm below that figure to 8 mm above; the type space between lines shall be 4,24 mm (one-sixth of an inch); the layout of forms shall be followed precisely. Both sides of copy No 1 and the side of the extension pages on which the attributions must appear shall in addition have a printed guilloche pattern background so as to reveal any falsification by mechanical or chemical means. The guilloche background shall be green for forms relating to imports and sepia brown for forms relating to exports. 4. Member States shall be responsible for having the forms printed. These may also be printed by printers appointed by the Member State in which they are established. In the latter case, reference to the appointment by the Member State must appear on each form. Each form shall bear an indication of the printer's name and address or a mark enabling the printer to be identified and, except for the application form and extension pages, an individual serial number. The number shall be preceded by the following letters according to the Member State issuing the document: 'AT' for Austria, 'BE' for Belgium, 'DE' for Germany, 'DK' for Denmark, 'EL' for Greece, 'ES' for Spain, 'FI' for Finland, 'FR' for France, 'IE' for Ireland, 'IT' for Italy, 'LU' for Luxembourg, 'NL' for the Netherlands, 'PT' for Portugal, 'SE' for Sweden and 'UK' for the United Kingdom. At the time of their issue licences or certificates and extracts may bear an issue number allocated by the issuing agency.' 2. The following two indents are added to the second subparagraph of Article 31 (2) (b): '- Kaeytettaevaeksi vakuuden vapauttamiseen - Att anvaendas foer frislaeppande av saekerhet'. 3. The following indents are added to the first subparagraph of Article 31 (3): '- Vienti yhteisoen tullialueelta yhteisoen yksinkertaistetussa passitusmenettelyssae rautateitse tai suurissa konteissa. - Utfoersel fraan gemenskapens tullomraade enligt det foerenklade transiteringsfoerfarandet foer jaernvaegstransporter eller transporter i stora containrar.' 4. The following indents are added to the second subparagraph of Article 34 (4): '- Kadonneen todistuksen (tai otteen) korvaava todistus (tai ote). Alkuperaeisen todistuksen numero . . . - Ersaettningslicens (licens eller dellicens) foer foerlorad licens (licens eller dellicens). Nummer paa ursprungslicensen . . .' 5. The following sub-indents are added to Article 38 (1): '- Todistus myoennetty asetuksen (ETY) N :o 3719/88 38 artiklan mukaisesti ; alkuperaeinen todistus N :o . . . - Licens utfaerdad i enlighet med artikel 38 i foerordning (EEG) nr 3719/88 ; ursprunglig licens nr . . .' 6. The following indents are added to Article 39 (1) (a): '- Viety ilman todistusta - Exporterad utan licens.' 7. The following indents are added to Article 40 (3) (a): '- Asetuksen (ETY) N :o 3719/88 40 artiklassa saeaedetyt edellytykset on taeytetty. - Villkoren i artikel 40 i foerordning (EEG) nr 3719/88 aer uppfyllda.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 February 1995. For the Commission Franz FISCHLER Member of the Commission (1) OJ No L 181, 1. 7. 1992, p. 21. (2) OJ No L 331, 2. 12. 1988, p. 1. (3) OJ No L 290, 11. 11. 1994, p. 6.